Citation Nr: 0815380	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously-denied claim of entitlement to service 
connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1976 to October 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

Procedural history

Service connection for multiple sclerosis was denied by the 
RO in a September 2003 rating decision, but the veteran 
failed to perfect his appeal. 

In June 2005, the veteran filed to reopen the previously-
denied claim of entitlement to service connection for 
multiple sclerosis.  The claim was denied in the above-
referenced August 2005 rating decision.  The veteran 
requested a review by a decision review officer (DRO), who 
conducted a de novo review of the claim and confirmed the 
RO's findings in a May 2006 statement of the case (SOC). 

The veteran indicated in his substantive appeal that he 
wanted a hearing, but the request was subsequently withdrawn.  
38 C.F.R. § 20.704 (e) (2007).


FINDINGS OF FACT

1.  In an unappealed September 2003 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
multiple sclerosis. 

2.  The evidence associated with the claims folder subsequent 
to the September 2003 RO rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The September 2003 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Since the September 2003 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for multiple sclerosis.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO). Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes in the evidence a development letter dated in June 2005 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim to reopen, as well as evidentiary 
requirements for service connection.  The veteran was also 
advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was further 
advised to inform the RO if there was any other evidence or 
information that he would like VA to obtain.

The June 2005 letter specifically advised that the veteran's 
claim was previously denied "because it was not shown to be 
incurred or aggravated by service. Therefore, the evidence 
you submit must relate to this fact."  In this letter, the 
RO also advised the veteran of the type of evidence needed to 
reopen his previously denied claim for service connection.  
He was advised that "new" evidence is evidence submitted to 
VA for the first time, and that "material" evidence is 
evidence that pertains to the reason the previous claim was 
denied.  He was told that the evidence cannot simply be 
repetitive or cumulative of evidence that was already in VA's 
possession when his original claim was denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has declined the option of a personal 
hearing.

Accordingly, the Board will proceed to a decision as to the 
claim to reopen.

Relevant law and regulations

Service-Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

For certain chronic disorders, including multiple sclerosis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within seven years following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in June 2005, the claim will be adjudicated by 
applying the revised section 3.156, which is set out in the 
paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

As indicated in the Introduction, the RO denied the veteran's 
initial claim for service connection for multiple sclerosis 
in a September 2003 RO decision.  In general, decisions of 
the agency of original jurisdiction (the RO) that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
The veteran now seeks to reopen his claim.

The September 2003 RO decision denied the veteran's claim on 
two bases: primarily because the evidence did not establish 
the onset of multiple sclerosis in-service or within the 
seven-year presumptive period, and because there was no 
competent medical evidence otherwise linking the multiple 
sclerosis diagnosed in 2002 to the veteran's service.  As was 
noted above, in order for the veteran's claim to be reopened 
there must be new and material evidence as to each element.  
See Evans, supra.

Evidence which has been added to the record since September 
2003 includes recent VA and private and treatment records. 
These records establish that the veteran currently has 
multiple sclerosis.  Because the existence of multiple 
sclerosis was not in question in 2003, this medical evidence, 
although new, is cumulative in nature, and therefore not 
material to his claim.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].

The veteran's continued lay contentions that he developed 
symptoms of multiple sclerosis in service are reiterative of 
that contained in his initial claim in October 2002.  Thus, 
his lay statements are not new evidence as to whether his 
disability had its onset during service, and cannot serve to 
reopen the claim.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).

The Board has also considered a July 2003 letter in which, 
L.O., MD stated, "He tells me that had numbness in his toes 
that 'came and went' for a period of time at age 17-18 years, 
but no diagnosis was made at that time. Conceivably, this 
could have been related to his present diagnosis."  In a 
separate April 2003 letter, W.B., MD stated, "It is 
impossible to know when symptoms first started, and he very 
well could have started having symptoms 25 or more years ago, 
which coincides with his military service."  

However, as the record reflects that the veteran's active 
duty began when he was over 18 years of age, this letter from 
L.O. does not specifically place the onset of symptoms in 
military service, but rather indicates that they could have 
began either before or during service.  Furthermore, although 
W.B. acknowledged the possibility that the symptoms began in 
service, the physician also clearly couched that finding in 
very speculative terms.  The Court has held that opinions 
that are so speculative, general or inconclusive in nature 
are of no probative value.  See Bostain v. West, 11 Vet. App. 
127 (1998); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

While the Board is cognizant that evidence need not 
ultimately establish entitlement to service connection to 
satisfy the lower threshold of being new and material 
evidence for the purpose of reopening a claim, that evidence 
must still satisfy the criteria of raising a reasonable 
possibility of substantiating the claim on the merits, as 
contemplated by 38 C.F.R. § 3.156(a).  In this instance, the 
Board finds the April 2003 and July 2003 letters fail to meet 
that standard.

In the absence of new and material evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  In this case, the Board finds that 
the additionally submitted evidence is not new and material.  
The claim of service connection for multiple sclerosis is 
accordingly not reopened, and the benefit sought on appeal 
remains denied.




ORDER

The request to reopen the previously-denied claim of 
entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


